DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1 – 7 and 14 – 16 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Fishman on March 1, 2021
The application has been amended as follows: 
CLAIMS
Claim 1 – Amend
A baseboard cleaning device comprising: 
a base member including a plurality of wheels spaced apart to define a generally triangular wheelbase, wherein the plurality of wheels attach to the base member in a rotatable relation adapted to allow the base member to roll on a floor, 
wherein at least two of the plurality of wheels define a first plane and at least one of the plurality of wheels define a second plane; 
wherein the first plane and the second plane are offset from each other to enable the plurality of wheels of the base member to engage a same planar surface; 
a cleaning attachment retaining member defined by a portion of the base member and oriented parallel to a leg of the triangular wheelbase, 
wherein the attachment retaining member is adapted to reversibly receive a cleaning attachment; 
and a handle retaining member defined by a portion of the base member and disposed at a vertex of the triangular wheelbase distal from the cleaning attachment retaining member, 

Claim 16 – Amend
A baseboard cleaning device comprising: 
a base member including a plurality of wheels spaced apart to define a generally triangular wheelbase, 
wherein the wheels attach to the base member in a rotatable relation adapted to allow the base member to roll on a floor, 
and wherein the wheelbase of the base member is adapted to engage a same planar surface; 
a cleaning attachment retaining member defined by a portion of the base member and oriented parallel to a leg of the triangular wheelbase, 
wherein the attachment retaining member is adapted to reversibly receive a cleaning attachment having generally planar cleaning surface that extends away from the wheelbase in a radial direction of the wheels, 
the cleaning surface being adapted to contact a baseboard or a base of a wall for cleaning; and 
a handle retaining member defined by a portion of the base member and disposed at a vertex of the triangular wheelbase distal from the cleaning attachment retaining member, 
wherein the handle retaining member is free to swivel about a predetermined range of motion, and wherein the handle retaining member is adapted to receive a handle in a fixed relation.
Claim 14, line 2, delete “at least three” and insert – plurality of --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A baseboard cleaning device comprising: a base member including a plurality of wheels spaced apart to define a generally triangular wheelbase, wherein at least two of the plurality of wheels define a first plane and at least one of the plurality of wheels define a second plane; wherein the first plane and the second plane are offset from 
An updated search disclosed the closest prior art to U.S. Patent Publication No. 2004/0107525 A1 to Newman (herein referred to as Newman), U.S. Patent No. 5,495,635 to Williams (herein referred to as Williams) and U.S. Patent No. 9,763,512 B1 to Jones (herein referred to as Jones).
Newman and Williams both teach a device comprising: a base member including a plurality of wheels spaced apart to define a generally triangular wheelbase, a cleaning attachment retaining member defined by a portion of the base member and oriented parallel to the wheelbase, wherein the attachment retaining member is adapted to reversibly receive a cleaning attachment; and a handle retaining member defined by a portion of the base member and disposed at a vertex of the triangular wheelbase distal from the cleaning attachment retaining member, wherein the handle retaining member is free to swivel about a predetermined range of motion, and wherein the handle retaining member is adapted to receive a handle in a fixed relation.
Newman and Williams, however, fail to teach wherein at least two of the plurality of wheels define a first plane and at least one of the plurality of wheels define a second plane; wherein the first plane and the second plane are offset from each other to enable the plurality of wheels or the wheelbase of the base member to engage a same planar surface.
Jones, further, teaches a baseboard cleaning device comprising: a base member including a plurality of wheels, wherein the wheels attach to the base member in a rotatable relation adapted to allow the base member to roll on the floor a cleaning attachment retaining member defined by a portion of the base member and oriented parallel to the wheelbase, and a handle retaining member defined by a portion of the base member and disposed at a vertex of the wheelbase distal from the cleaning attachment retaining member, wherein the handle retaining member is free to swivel about a predetermined range of motion, and wherein the handle retaining member is adapted to receive a handle in a fixed relation
Jones, further, fails to teach wherein at least two of the plurality of wheels define a first plane and at least one of the plurality of wheels define a second plane; wherein the first plane and the second plane are offset from each other to enable the plurality of wheels or the wheelbase of the base member to engage a same planar surface.
Newman, alone or in combination with Williams or Jones, does not teach, suggest or make obvious wherein at least two of the plurality of wheels define a first plane and at least one of the plurality of wheels define a second plane; wherein the first plane and the second plane are offset from each other to enable the plurality of wheels or the wheelbase of the base member to engage a same planar surface.
Claims 2 – 6 and 14 – 15 are allowed as being dependent from an allowed claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday (5:30am to 3:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK SPISICH/Primary Examiner, Art Unit 3723